State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: July 23, 2015                       519387
________________________________

TERRY J. DEMONSTOY,
                      Respondent,
     v
                                              MEMORANDUM AND ORDER
STATE OF NEW YORK,
                    Appellant.
________________________________


Calendar Date:   June 2, 2015

Before:   Peters, P.J., Lahtinen, Garry and Lynch, JJ.

                               __________


      Eric T. Schneiderman, Attorney General, Albany (Robert M.
Goldfarb of counsel), for appellant.

      The Beynenson Law Firm, PC, Franklin Square (John Paul
DeVerna of counsel), for respondent.

                               __________


Peters, P.J.

      Appeal from an order of the Court of Claims (McCarthy, J.),
entered January 9, 2014, which denied defendant's motion to
dismiss the claim.

      Claimant filed this claim to recover damages for injuries
he sustained at Mt. McGregor Correctional Facility in Saratoga
County. Defendant moved to dismiss the claim on the ground that
claimant failed to, among other things, sufficiently set forth
the nature of the claim, as required by Court of Claims Act § 11
(b). The Court of Claims denied the motion, and this appeal by
defendant ensued.

      We affirm. Court of Claims Act § 11 (b) provides, in
pertinent part, that a claim must state the time and place it
                              -2-                519387

arose, the nature of the claim, and the injuries alleged to have
been sustained. "What is required is not absolute exactness, but
simply a statement made with sufficient definiteness to enable
[defendant] to investigate the claim promptly and to ascertain
its liability under the circumstances" (Heisler v State of New
York, 78 AD2d 767, 767 [1980]; see Lepkowski v State of New York,
1 NY3d 201, 207 [2003]; Morra v State of New York, 107 AD3d 1115,
1115-1116 [2013]; Robin BB. v State of New York, 56 AD3d 932,
932-933 [2008]). "The statement must be specific enough so as
not to mislead, deceive or prejudice the rights of [defendant]"
(Rodriguez v State of New York, 8 AD3d 647, 647 [2004] [internal
quotation marks and citations omitted]; accord Heisler v State of
New York, 78 AD2d at 767).

      Here, the claim alleges that, at approximately 9:00 p.m. on
August 25, 2012, claimant, an inmate, was directed by defendant's
employees to arrange weights and handle other heavy and dangerous
equipment in a yard within the facility and that, in the course
of performing such work, he suffered a fracture and "amputating
injury" to the middle finger of his left hand. It further
asserts that claimant's injuries were caused by inadequate
lighting, the unsafe condition of the yard and defendant's
failure to provide him with sufficient equipment, such as gloves
and lights, to perform the work requested of him. Contrary to
defendant's contention, the facts alleged by claimant were
sufficient to apprise it of the general nature of the claim and
to enable it to investigate the matter (see Klos v State of New
York, 19 AD3d 1173, 1174 [2005]; Rodriguez v State of New York, 8
AD3d at 648; Ferrugia v State of New York, 237 AD2d 858, 859
[1997]; Heisler v State of New York, 78 AD2d at 768; compare
Morra v State of New York, 107 AD3d at 1116; Robin BB. v State of
New York, 56 AD3d at 933; Jones v State of New York, 56 AD3d 906,
907-908 [2008]). Thus, the Court of Claims properly concluded
that the claim satisfied the pleading requirements of Court of
Claims Act § 11 (b).

     Lahtinen, Garry and Lynch, JJ., concur.
                        -3-                  519387

ORDERED that the order is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court